EVOLVE SOFTWARE, INC.

 

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

 

For

 

ARTHUR T. TAYLOR

 

            This Agreement (the "Agreement") is made effective as of June 21,
2002, by and between Evolve Software, Inc., a Delaware corporation (the
"Company") and Arthur T. Taylor (the "Officer").

 

            Whereas, upon approval by the Company's Board of Directors, the
Company will grant to Officer an option to purchase 1,250,000 shares of the
Company's Common Stock (the "Officer's Option Shares");

 

            Whereas, the Company wishes to extend to Officer certain severance
benefits upon a "Change in Control" (as defined below) of the Company;

 

            Whereas, the Company also wishes to extend to Officer certain
severance benefits in the event of his termination of employment by the Company
without "Cause" (as defined below); and

 

            Whereas, Officer agrees to accept the benefits described herein with
the understanding that he remains an at will employee.

 

            Now Therefore, in consideration of the covenants and with the
intention of being legally obligated by the provisions set forth herein, the
parties hereby agree as follows:

 

            1.         Definitions.  Certain terms herein as defined as follows:

 

                  (a)        "Change in Control" shall mean: the consummation of
any one of the following events:  (i) a sale of all or substantially all of the
assets of the Company; (ii) a merger or consolidation in which the Company is
not the surviving corporation (other than a transaction the principal purpose of
which is to change the state of incorporation of the Company or a transaction in
which the voting securities of the Company are exchanged for beneficial
ownership of at least fifty percent (50%) of the voting securities of the
controlling acquiring corporation); (iii) a merger or consolidation in which the
Company is the surviving corporation and less than fifty percent (50%) of the
voting securities of the Company which are outstanding immediately after the
consummation of such transaction are beneficially owned, directly or indirectly,
by the persons who owned such voting securities immediately prior to such
transaction; or (iv) the acquisition by any person, entity or group or any
comparable successor provisions (excluding any employee benefit plan, or related
trust, sponsored by the Company or any parent or subsidiary of the Company) of
the beneficial ownership of securities representing at least fifty percent (50%)
of the combined voting power entitled to vote in the election of directors. 
Notwithstanding the above to the contrary, a Change of Control shall not be
deemed to have occurred if any of the transactions or series of related
transactions described above results in the acquisition of at least fifty
percent (50%) of the combined voting power of the Company by any fund or funds
managed by Warburg, Pincus & Co., or any related entity, or other current 5% or
greater shareholder of the Company.

 

                  (b)        "Cause" shall mean:  (i) indictment or conviction
of any felony or of any crime involving dishonesty; (ii) participation in any
fraud or act of dishonesty against the Company; (iii) breach of your duties to
the Company, including but not limited to unsatisfactory performance of your job
duties; (iv) violation of Company policy which causes a material detriment to
the Company; (v) intentional damage to any property of the Company; (vi) conduct
by you which, in the good faith and reasonable determination of the Company,
demonstrates gross unfitness to serve; or (vii) material breach of this offer or
your Employment, Confidential Information and Invention Assignment Agreement. 

 

                  (c)        "Compensation" shall mean: (i) the Officer's then
current base salary, less applicable deductions and withholdings; and, if
applicable, (ii) the Officer's current quarter's management bonus, assuming
performance of all quarterly bonus criteria, as determined by the Company in its
sole discretion.

 

     

 

--------------------------------------------------------------------------------

 

                  (d)        "Good Reason" shall mean: with respect to the
voluntary termination of the continuous service of the Officer: (i) a reduction
of Officer's current quarter's rate of Compensation as in effect immediately
prior to the Change in Control by greater than ten percent (10%), except to the
extent the compensation of at least a majority of other officers of the Company
have been similarly reduced; (ii) a failure to provide a package of welfare
benefit plans that, taken as a whole, provide substantially similar benefits to
those in which the Officer is entitled to participate immediately prior to the
Change in Control (except that the Officer's contributions may be raised to the
extent of any cost increases imposed by third parties) or any action by the
Company or a successor to the Company that would adversely affect the Officer's
participation or reduce the Officer's benefits under any of such plans; (iii) a
significant change in the Officer's responsibilities, authority, titles or
offices resulting in diminution of position, excluding for this purpose an
isolated action not taken in bad faith that is remedied by the Company or a
successor to the Company promptly after notice thereof is given by the Officer;
or (iv) a request that the Officer relocate to a worksite that is more than
fifty (50) miles from the Officer's prior worksite, unless the Officer accepts
such relocation opportunity; provided, however, that upon the occurrence of the
preceding event(s), Officer shall be deemed to have waived any rights to resign
from employment for Good Reason and to any severance payment(s) or acceleration
of his Officer's Option Shares if he does not notify the Chief Executive
Officer, in writing, of his intention to resign within sixty (60) days after
such event(s).

 

            2.         Change in Control Severance.  If the Officer's employment
with the Company is terminated within twelve (12) months after any Change in
Control either (a) by the Company or a successor to the Company for any reason
other than for Cause or (b) by the Officer for Good Reason, and on the
conditions that Officer first executes and delivers to the Company a general
release in a form satisfactory to the Company and continues to abide by his
obligations to the Company under his Employment, Confidential Information and
Invention Assignment Agreement, then (i) the Officer shall be entitled to
receive an amount equal to twelve (12) months of Compensation, less applicable
deductions and withholdings, paid in monthly or quarterly installments or in a
single lump sum payment as determined solely by the Company; and (ii) the
vesting of all the unvested Officer's Option Shares shall be immediately and
automatically accelerated  as follows:  (A) if the Change of Control occurs
within one year after the date on which the Officer's employment with the
Company commenced (the "Start Date"), fifty percent (50%) of the Officer's
Option Shares that are unvested on the date of the Change of Control shall
become vested; (B) if the Change of Control occurs after the first anniversary
of the Start Date and on or before the second anniversary of the Start Date,
seventy-five percent (75%) of the Officer's Option Shares that are unvested on
the date of the Change of Control shall become vested; and (C) if the Change of
Control occurs at any time after the second anniversary of the Start Date, one
hundred percent (100%) of the Officer's Option Shares that are unvested on the
date of the Change of Control shall become vested.  Except as otherwise set
forth in this Paragraph, the terms and conditions of the Company's 2000 Stock
Plan and the applicable Notice of Grant of Stock Option and Stock Option
Agreement shall remain in full force and effect.  In addition, Officer
acknowledges that any portion of the Officer's Option Shares that originally may
have been intended to qualify as incentive stock options under Section 422 of
the Internal Revenue Code may no longer qualify as incentive stock options if
the terms of this Paragraph are triggered.  In the event of a Change in Control,
the references herein to the "Company" shall be deemed to refer to any successor
to the Company.

 

            3.         Termination Without Cause Severance.  In the event that
the Officer's employment with the Company is terminated either (a) by the
Company for any reason other than for Cause or (b) by the Officer for Good
Reason, and on the conditions that Officer first executes and delivers to the
Company a general release in a form satisfactory to the Company and continues to
abide by his obligations to the Company under his Employment, Confidential
Information and Invention Assignment Agreement, then the Officer shall be
entitled to receive an amount equal to twelve (12) months of Compensation, less
applicable deductions and withholdings, paid in monthly or quarterly
installments or in a single lump sum payment as determined solely by the
Company.  Notwithstanding the terms of this Paragraph, in the event there is a
Change of Control and Officer's employment is terminated by the Company without
Cause or by the Officer for Good Reason, the Officer shall only be entitled to
the severance benefits described in Paragraph 2 above. 

 

            4.         Parachute Payments.

 

                  (a)        If any payment, distribution or other benefit
payable by the Company to or for the benefit of Officer (whether pursuant to the
terms of this Agreement or otherwise) (a "Payment") (i) constitutes a "parachute
payment" with respect to Officer within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the "Code"), or any comparable
successor provisions, and (ii) but for this Section 3(a) would be subject to the
excise tax imposed by Section 4999 of the Code, or any comparable successor
provisions (the "Excise Tax"), then such Payment shall be either:

 

     

 

--------------------------------------------------------------------------------

 

                        (i)          provided to Officer in full, or

 

                        (ii)        provided to Officer as to such lesser extent
which would result in no portion of such Payment being subject to the Excise
Tax,

whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by Officer, on an after-tax
basis, of the greatest amount of aggregate Payments, notwithstanding that all or
some portion of such Payments may be taxable under the Excise Tax.  Unless the
Company and Officer otherwise agree in writing, any determination required under
this Section 3(a) shall be made in writing in good faith by a nationally
recognized accounting firm which is then serving as the Company's independent
auditors (the "Accountants").  If more than one type of Payment would be subject
to the Excise Tax, the Accountants shall determine in their sole discretion
which Payment or Payments to reduce pursuant to this Section 3(a), unless and to
the extent the Accountants determine that giving Officer the choice of which
benefits to reduce would not undermine the intent of this Section 3(a) by
subjecting such Payments to the Excise Tax, in which case Officer shall be given
the choice of which Payments to reduce.  The Company agrees to use reasonable
efforts to cause the Accountants to make a determination as to the effect of
giving Officer such choice.  If Officer is given such choice but does not
provide written identification to the Company of which Payments he chooses to
reduce within ten (10) days of his receipt of notice of the Accountants'
determination that he has been given such choice, then the Accountants shall
select the Payments to be reduced.

 

                  (b)        If notwithstanding a reduction described in this
Section 3(a), the Internal Revenue Service (the "IRS") determines that Officer
is liable for the Excise Tax as a result of the receipt of one or more Payments,
the Officer shall be obligated to pay back to the Company, within thirty (30)
days after a final IRS determination or in the event that Officer challenges the
final IRS determination, a final judicial determination, a portion of the
Payment or Payments equal to the "Repayment Amount."  The Repayment Amount with
respect to the Payment or Payments shall be the smallest such amount, if any, as
shall be required to be paid to the Company so that Officer's net after-tax
proceeds with respect to the Payments (after taking into account the payment of
the Excise Tax an all other applicable taxes imposed on such Payments) shall be
maximized.  The Repayment Amount with respect to the Payments shall be zero if a
Repayment Amount of more than zero would not result in Officer's net after-tax
proceeds with respect to all Payments being maximized.  If the Excise Tax is not
eliminated pursuant to this paragraph, Officer shall pay the Excise Tax.

 

                  (c)        Notwithstanding any other provision of this Section
3, if (i) there is a reduction in one or more Payments as described in this
Section 3 (the amount of such reduction, the "Reduction Amount"), (ii) the IRS
later determines that Officer is liable for the Excise Tax with respect to such
Reduction Amount or a related amount notwithstanding such reduction, (iii) in
the opinion of the Accountants, the payment by the Company to Officer of all or
a portion of such Reduction Amount, coupled with the payment by Officer of the
related taxes (including but not limited to income taxes, Excise Taxes and any
related interest or penalties) would result in the maximization of Officer's net
after-tax proceeds with respect to all Payments, and (iv) Officer pays the
Excise Tax, then the Company shall pay to Officer the Reduction Amount (less
applicable withholding), without duplication of any amounts theretofore paid to
Officer, contemporaneously with or as soon as reasonably practicable after
Officer pays the Excise Tax so and to the extent that Officer's net after-tax
proceeds with respect to the Payments are maximized.

 

                  (d)        For purposes of making the calculations and
determinations required by this Section 3, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of the Code
and other applicable legal authority.  The Company and Officer shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make any determination or calculation under this Section 3. 
The Company shall bear all costs the Accountants may reasonably incur in
connection with any determinations and calculations contemplated by this Section
3.

 

     

 

--------------------------------------------------------------------------------

 

            5.         Return of Materials.  At the termination of the Officer's
employment by the Company, the Officer will promptly return to the Company, and
will not take with or use, all items of any nature that belong to the Company,
and all materials (in any form, format, or medium) containing or relating to the
Company's business.

 

            6.         At Will Employment.  Nothing in this Agreement alters or
amends the Officer's status as an at will employee.  As an at will employee
either the Officer or the Company can terminate the Officer's employment
relationship with or without advance notice, with or without cause.

 

            7.         Entire Agreement.  This Agreement constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Officer and the Company with regard to this subject matter.  The Officer enters
into this Agreement voluntarily and without reliance upon any promise, warranty
or representation, written or oral, other than those expressly contained
herein.  This Agreement supersedes any other such promises, warranties,
representations or agreements, including any agreement for severance benefits in
the Offer Letter dated June 21, 2002 (the "Offer Letter") or otherwise made. 
This Agreement does not, however, supersede or modify the Officer's Employment,
Confidential Information and Invention Assignment Agreement or the terms of the
Offer Letter (other than any offer of severance benefits), and to the extent of
a conflict between such other agreements and this Agreement the terms of such
other agreements shall prevail.  This Agreement may not be amended or modified
except by a written instrument signed by Officer and a duly authorized officer
of the Company.

 

            8.         Enforceability.  If any provision of this Agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement, and the
Agreement, including the invalid or unenforceable provisions, should be enforced
insofar as possible to achieve the intent of the parties.

 

            9.         Binding Nature.  This Agreement will be binding upon and
inure to the benefit of the personal representatives and successors of the
respective parties hereto.

 

            10.      Governing Law; Exclusive Forum.  This Agreement shall be
governed in all respects by the laws of the State of California as such laws are
applied to agreements between California residents entered into and performed
entirely in California.  Officer agrees and acknowledges that any controversy
arising out of or relating to this Agreement or the breach thereof, or any claim
or action to enforce this Agreement or portion thereof, or any controversy or
claim requiring interpretation of this Agreement must be brought in a forum
located within Alameda County, California.  No such action may be brought in any
forum outside Alameda County, California.  Any action brought in contravention
of this Paragraph by one party is subject to dismissal at any time and at any
stage of the proceedings by the other, and no action taken by the other in
defending, counter claiming or appealing shall be construed as a waiver of this
right to immediate dismissal.  A party bringing an action in contravention of
this Paragraph shall be liable to the other party for the costs, expenses and
attorney's fees incurred in successfully dismissing the action or successfully
transferring the action to the state or federal courts located in Alameda
County, California. 

 

            11.      Severability.  In the event one or more of the provisions
of this Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

            12.      Restricted Activities.  The Officer agrees that during the
period of the Officer's employment by the Company the Officer will not, without
the Company's express written consent, engage in any employment or business
activity other than the Officer's employment by the Company.  The Officer agrees
further that for the period of the Officer's employment by the Company and for
at least one (1) year after the date of termination of Officer's employment by
the Company, the Officer will not, either directly or indirectly, solicit or
attempt to solicit any employee, consultant or independent contractor of the
Company to terminate his or her relationship with the Company to become an
employee, consultant or independent contractor to or for any other person or
entity.  The Officer agrees further that for the period of the Officer's
employment Officer will not solicit the business of any client or customer of
the Company (other than on behalf of the Company).

 

     

 

--------------------------------------------------------------------------------

 

            In Witness Whereof, the parties have executed this agreement as of
the date first set forth above.

 

Evolve Software,
Inc.                                                                Officer

 

 

 

By:          /s/ Linda Zecher                                                  
By:          /s/ Arthur T. Taylor                            

Linda
Zecher                                                                        
               Arthur T. Taylor   

Chief Executive Officer                                                       
               Chief Financial Officer and Vice President

 

     

 

--------------------------------------------------------------------------------